Citation Nr: 0714280	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  97-32 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a higher initial rating for status post 
anterior compartment fasciotomy, right leg, evaluated as 0 
percent disabling from August 22, 1995 to June 26, 1996, and 
10 percent disabling from June 27, 1996.    

2.  Entitlement to a higher initial rating status post 
anterior compartment fasciotomy, right leg, evaluated as 0 
percent disabling from August 22, 1995 to June 26, 1996, and 
10 percent disabling from June 27, 1996.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
August 1995.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

The veteran testified in support of these claims at a hearing 
held before the undersigned Acting Veterans Law Judge in 
March 2006.  The Board remanded these claims to the RO in May 
2006. 

For the reasoning noted below, the Board again REMANDS the 
claims of entitlement to initial evaluations in excess of 10 
percent for status post anterior compartment fasciotomy, 
right and left legs, from June 27, 1996, to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to those portions of the veteran's claims being 
decided.

2.  From August 22, 1995 to June 26, 1996, the veteran's 
right leg disability manifested as pain, increased on motion.  

3.  From August 22, 1995 to June 26, 1996, the veteran's left 
leg disability manifested as pain, increased on motion.

4.  The disabilities at issue in this decision are not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent 
rating for status post anterior compartment fasciotomy of the 
right leg, from August 22, 1995 to June 26, 1996, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.20, 
4.27, 4.40, 4.45, 4.59, Diagnostic Code 5262 (2006).   

2.  The criteria for entitlement to an initial 10 percent 
rating for status post anterior compartment fasciotomy of the 
left leg, from August 22, 1995 to June 26, 1996, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.20, 
4.27, 4.40, 4.45, 4.59, Diagnostic Code 5262 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated November 2001 and June 2006, after 
initially deciding those claims in a rating decision dated 
August 1995.  Such notice was not mandated at the time of the 
RO's rating decision; therefore, the timing of the remedial 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.

The content of the notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman.  In the aforementioned notice letters, 
the RO acknowledged the veteran's claims, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed her of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO provided 
the veteran all necessary information on disability ratings 
and effective dates.  As well, the RO identified the evidence 
it had obtained in support of the veteran's claims and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all requested evidence to support his claims.  



B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to those claims, including 
service medical records and post-service VA and private 
treatment records.  Since then, in a written statement dated 
July 2006, the veteran indicated that he had no other 
evidence to submit in support of his claims.  The RO also 
conducted medical inquiry in an effort to substantiate the 
veteran's claims by affording him VA examinations, during 
which examiners discussed the severity of the veteran's right 
and left leg disabilities.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  

II.  Analysis of Claims

The veteran seeks higher initial evaluations for right and 
left leg disabilities.  Disability evaluations are determined 
by evaluating the extent to which a veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in the parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has rated the veteran's right and left 
leg disabilities as 0 percent disabling from August 22, 1995 
to June 26, 1996, and 10 percent disabling from June 27, 
1996, by analogy, pursuant to Diagnostic Codes (DCs) 5262 and 
5024.  

A disorder not listed in the rating schedule may be rated by 
analogy to another closely related disease or injury, when 
the functions affected, the anatomical localization, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).  The use of DCs 5262 and 5024 are appropriate in this 
case because the functions affected, anatomical localization, 
and symptomatology noted in these DCs are closely analogous 
to that of the veteran's unlisted service-connected 
disabilities.    

DC 5262, which governs ratings of impairment of the tibia and 
fibula, provides that a 10 percent evaluation is assignable 
for slight knee or ankle disability secondary to malunion of 
the tibia and fibula.  A 20 percent evaluation is assignable 
for moderate knee or ankle disability secondary to malunion 
of the tibia and fibula.  A 30 evaluation is assignable for 
marked knee or ankle disability secondary to malunion of the 
tibia and fibula.  A 40 percent evaluation is assignable for 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.  38 C.F.R. § 4.71a, DC 5262 (2006).

DC 5024, which governs ratings of tenosynovitis, provides 
that the disease is to be rated based on limitation of motion 
of the affected part, as degenerative arthritis under 
38 C.F.R. § 4.71a, DC 5003.  38 C.F.R. § 4.71a, DC 5024 
(2006).

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups. A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2006).

The appropriate DCs for the specific joint involved in this 
case are DC 5260 and 5261.  These DCs provide that a 10 
percent evaluation is assignable for flexion of the leg 
limited to 45 degrees and extension of the leg limited to 10 
degrees.  A 20 percent evaluation is assignable for flexion 
of the leg limited to 30 degrees and extension of the leg 
limited to 15 degrees.  A 30 percent evaluation is assignable 
for flexion of the leg limited to 15 degrees and extension of 
the leg limited to 20 degrees.  38 C.F.R. § 4.71a, DCs 5260, 
5261 (2006); see also VAOGCPREC 
9-2004 (Sept. 17, 2004) (holding that separate evaluations 
under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation of flexion) 
and DC 5261 (leg, limitation of extension) may be assigned 
for disability of the same joint). 

DC 5271 is also applicable to the veteran's claim.  According 
to this DC, a 10 percent evaluation is assignable for 
moderate limited of motion of the ankle.  A 20 percent 
evaluation is assignable for marked limited of motion of the 
ankle.   38 C.F.R. § 4.71a, DC 5271 (2006).   

Dorsiflexion of the ankle is considered to be normal when it 
ranges from 0 to 140 degrees.  Plantar flexion of the ankle 
is considered to be normal when it ranges from 0 to 45 
degrees.  Extension and flexion of the knee are considered to 
be normal when they range from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2006).  

As explained below, the evidence in this case establishes 
that the veteran's right and left leg disability pictures 
more nearly approximate the criteria for initial 10 percent 
evaluations for the period extending from August 22, 1995 to 
June 26, 1996.  

The veteran served on active duty from September 1993 to 
August 1995.  In 1994, he began to complain of pain in his 
legs, particularly after exercising.  Medical professionals 
diagnosed exercise-induced bilateral anterior compartment 
syndrome, a condition that necessitated surgery, or more 
specifically, bilateral anterior leg compartment 
fasciotomies, in September 1994.  Following the surgery, the 
veteran complained of ankle pain, which medical professionals 
objectively confirmed.  As well, they initially noted some 
limitation of motion.  Subsequently, they noted that the 
veteran had full range of motion of both legs, but continued 
to complain of bilateral ankle pain.  On discharge 
examination conducted in May 1995, the veteran also 
complained of cramping in his legs and foot trouble.  X-rays 
taken during service showed no foot or ankle abnormalities. 

From August 22, 1995 to June 26, 1996, the veteran did not 
receive treatment for his leg/ankle/foot complaints or 
undergo a VA examination.  Rather, he first underwent an 
evaluation of his service-connected leg disabilities in 
September 1996, during VA examinations.  At that time, 
examiners objectively confirmed bilateral foot and leg pain, 
exacerbated on motion.  

This evidence supports the veteran's entitlement to initial 
10 percent evaluations for his right and left leg 
disabilities for the period extending from August 22, 1995 to 
June 26, 1996.  The veteran was still complaining of pain 
during his discharge examination in August 1995 and medical 
professionals confirmed such pain in September 1996.  It is 
thus likely that he was also experiencing such pain during 
the interim period.  A 10 percent evaluation may therefore be 
assigned during such period under DC 5262, based on evidence 
of slight ankle disability, or pursuant to 38 C.F.R. § 4.59, 
based on evidence of painful joints.  In the absence of 
evidence of more than slight ankle disability, an initial 
evaluation in excess of 10 percent is not assignable for the 
period of time at issue.

The veteran alleges that in addition to the current 10 
percent disability evaluations assigned each of his legs 
under DC 5262, the Board should assign him separate 10 
percent evaluations under 38 C.F.R. § 4.73, DC 5311 (2006), 
based on injury to muscle group XI.  

Muscle group XI governs propulsion and plantar flexion of 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  The muscles encompassed in this group 
are the posterior and lateral crural muscles, and muscles of 
the calf, including the triceps surae (gastrocnemius and 
soleus), tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus, and the plantaris.  A 10 percent evaluation is 
assignable for moderate injury to a muscle in this group.  A 
20 percent evaluation is assignable for moderately severe 
injury to a muscle in this group.   

However, under 38 C.F.R. § 4.14 (2006), the evaluation of the 
same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  In this regard, DC 5262, which 
governs ratings of impairment of the tibia and fibula, 
encompasses disability of the ankles and knees.  Likewise, DC 
5311 governs of ratings of injuring involving motion of the 
ankles and knees.  

In this case, during the period of time at issue, the veteran 
experienced pain, increased on motion.  Whether that symptom 
can best be described as resulting from a muscle injury or an 
ankle or knee disability is irrelevant.  The fact remains 
that the 10 percent evaluations assigned the veteran's leg 
disabilities during the time period at issue contemplates 
this symptom.  The veteran is not entitled to separate 10 
percent evaluations for the same symptom under any other DC.

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria 
are inadequate to evaluate the disabilities at issue during 
the time period in question.  During that time period, the 
veteran did not allege that these disabilities caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran's claims therefore do not 
present such exceptional or unusual disability pictures as to 
render impractical the application of the regular schedular 
standards.  Accordingly, the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded different 
evaluations in the future should his right and left leg 
disability pictures change.  See 38 C.F.R. § 4.1.  At 
present, however, the evaluations noted above are the most 
appropriate for the time period at issue given the medical 
evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to initial 10 percent evaluations 
for status post anterior compartment fasciotomy of the right 
and left legs have been met.  In reaching this decision, the 
Board considered the complete history of the disabilities at 
issue as well as the current clinical manifestations and the 
effect the disabilities have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  


ORDER

An initial 10 percent evaluation for status post anterior 
compartment fasciotomy of the right leg, from August 22, 1995 
to June 26, 1996, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.  

An initial 10 percent evaluation for status post anterior 
compartment fasciotomy of the right leg, from August 22, 1995 
to June 26, 1996, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.  


REMAND

The veteran also claims entitlement to initial evaluations in 
excess of 10 percent for his right and left leg disabilities 
for the period extending from June 27, 1996.  Additional 
action is necessary before the Board decides these claims.

At various times since June 27, 1996, medical professionals 
have noted that the veteran has pain, including in the 
ankles, knee, legs and feet, limitation of motion of the 
ankle, knees and legs with pain, and neurological 
abnormalities in the feet.  There is some confusion in the 
record regarding the etiology of all of these symptoms.  Some 
medical professionals have attributed the symptoms to 
compartment syndrome; other medical professionals have 
attributed the symptoms to different diagnoses.  The Board is 
not so concerned with the appropriate diagnosis to cite in 
this case.  Rather, to make a decision in this case, the 
Board needs to know which of the aforementioned findings 
shown since June 27, 1996 are part of the veteran's service-
connected leg disabilities and under which rating code these 
symptoms should be rated.  In other words, further medical 
inquiry is needed for the Board to better understand the 
nature of such disabilities.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Transfer the veteran's claims file and 
a copy of this Remand to an appropriate 
specialist for an opinion as to the 
severity of the veteran's service-
connected right and left leg disabilities.  
Ask the specialist to review the Remand 
and all pertinent documents in the claims 
file (dated since June 27, 1996) and 
confirm in his written report that he 
conducted such a review.  Also ask the 
specialist to do the following after such 
review:

a) identify all ankle, knee, leg and 
foot symptoms shown since June 27, 
1996, even if not now present; 

b) indicate which of these 
symptoms are related to 
documented in-service ankle, 
knee, leg and foot findings 
even if they are not secondary 
to compartment syndrome and/or 
the veteran's in-service 
fasciotomies; 

c) also indicate whether the 
ankle, knee, leg and foot 
symptoms are interrelated, part 
of one disability, such that it 
is most appropriate to rate all 
of these symptoms collectively, 
or whether the symptoms of each 
body part are unrelated, such 
that it is most appropriate to 
rate each body part separately;  

d) also indicate which, if any, 
symptoms shown since June 27, 1996 
are best described as bursitis or 
tenosynovitis, and/or as affecting 
the tibia an fibula, and/or as 
damaging muscle or nerves;

e) describe any ankle disability as 
slight, moderate or marked; 

d) describe any knee disability as 
slight, moderate or marked; 

e) describe any muscle damage as 
moderate, moderately severe, or 
severe; 

f) with regard to any existing 
neurological deficits shown since 
June 27, 1996, identify all nerves 
affected and, with regard to each 
nerve, indicate whether the nerve 
damage caused or is causing mild, 
moderate or severe incomplete 
paralysis, or complete paralysis; 
and 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.

4.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


